ROBERTSON, Justice,
dissenting:
I respectfully dissent. The majority opinion states:
“At the conclusion of the trial, and out of the presence of the jury, the district attorney moved ‘that the inventory sheet and the underlying facts and circumstances sheet offered into evidence on behalf of the state not be allowed to go into the jury room with the jury as it might possibly be prejudicial error.’ The court sustained this motion and the documents were not permitted into the jury room.”
*434In the case at bar the trial judge did all that he could possibly do. He sustained the motion, and the inventory sheet and the underlying facts and circumstances sheet were not permitted into the jury room. I can’t see how the jury could be prejudiced by something that they did not see. I think that the conviction and sentence should have been affirmed.
LEE, J., joins in this dissent.